United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.E., Appellant
and
U.S. POSTAL SERVICE, CHICAGO
INTERNATIONAL SERVICE CENTER,
Chicago, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-1178
Issued: March 3, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 20, 2020 appellant, through counsel, filed a timely appeal from an April 28, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 20-1178.
On July 8, 2011 appellant, then a 39-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that on July 7, 2011 she strained her neck when she lifted bags onto the
priority belt while in the performance of duty. She stopped work on that date and returned to fullduty on September 7, 2011. OWCP accepted her claim for brachial neuritis or radiculitis and neck
sprain.2 It subsequently expanded the acceptance of appellant’s claim to include cervical
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
The record reflects that appellant has a prior December 6, 2004 traumatic injury claim that OWCP accepted for
left shoulder sprain under File No. xxxxxx564. Appellant had also filed a September 11, 2008 traumatic injury claim
alleging bruising and swelling of her left wrist under File No. xxxxxx064, which OWCP accepted for medical benefits
only.

spondylosis without myelopathy or radiculopathy and cervicothoracic spondylosis without
myelopathy or radiculopathy.
On April 23, 2012 appellant stopped work again. OWCP paid her wage-loss compensation
benefits on the supplemental rolls, beginning April 21, 2012, and placed her on the periodic rolls,
effective September 22, 2013.
On February 1, 2019 appellant returned to full-time, sedentary duty as a scanner room
monitor.
On March 13, 2019 appellant stopped work again. She filed a new traumatic injury claim
under OWCP File No. xxxxxx604 alleging that on that date she injured her left elbow when she
hit it against the metal arm of her chair and experienced shooting pain through her left arm into
her neck while in the performance of duty. Appellant indicated that she at the time of her injury
was working modified duty in the scanner room. In an April 29, 2019 decision, OWCP denied her
claim, finding that the medical evidence of record was insufficient to establish causal relationship.3
Under the present claim, OWCP File No. xxxxx0394, appellant filed a claim for
compensation (Form CA-7) claiming wage-loss from May 20 to June 21, 2019, for a total of 176
hours. She noted that she stopped work on March 14, 2019.
In response to a July 9, 2019 OWCP development letter, appellant explained that the
recurrence started in February 2019 from repetitive motions of reaching forward and pushing a
button and escalated on March 13, 2019 when she hit her left arm against an exposed metal arm in
her chair, causing pain in her neck, elbow, arms, and lower back. She asserted that the effects of
the original July 7, 2011 employment-related injury never resolved, but was exacerbated on
March 13, 2019.
Appellant also submitted a medical report by Dr. David Barnes, an osteopath specializing
in family medicine. Dr. Barnes described the March 13, 2019 employment incident and noted that
she experienced severe sharp shooting pain through her left arm and into her neck. He opined that,
after reviewing appellant’s medical file and examination findings, appellant had sustained an
injury to her ulnar nerve on March 13, 2019.
In a September 25, 2019 decision, OWCP treated appellant’s claim for wage-loss
compensation as one for a recurrence of disability commencing May 20, 2019 under File No.
xxxxxx394 and denied it. The decision noted that appellant actually stopped work on March 14,
2019, and that appellant had filed a new traumatic injury claim under File No. xxxxxx604.
On October 21, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on February 12, 2020.
By decision dated April 28, 2020, an OWCP hearing representative affirmed the
September 25, 2019 decision denying appellant’s recurrence claim. She also noted that OWCP

3
On July 22, 2019 appellant requested reconsideration. By decision dated October 16, 2019, OWCP denied
modification of the April 29, 2019 decision.

2

had denied appellant’s traumatic injury claim under OWCP File No. xxxxxx604, which involved
the same claimed period of disability.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body.4 As the claims in OWCP File Nos. xxxxxx604 and xxxxxx394
both involve appellant’s neck and upper extremities, the Board finds that they must be
administratively combined for a full and fair adjudication.5 This will allow OWCP to consider all
relevant claim files and accompanying evidence in developing appellant’s recurrence of disability
claim. Additionally, as appellant has pursued compensation benefits under both OWCP File Nos.
xxxxxx604 and xxxxxx394 for the same period of wage-loss compensation benefits, there may be
medical reports and factual information that bear directly on the matter before OWCP in both
files.6
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx604 and xxxxxx394. Following this and other such further development as
deemed necessary, OWCP shall issue a de novo decision.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
5

See Order Remanding Case, K.F., Docket No. 19-0554 (issued October 21, 2019).

6

See Order Remanding Case, J.D., Docket No. 19-1585 (issued October 9, 2020).

3

IT IS HEREBY ORDERED THAT the April 28, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this order of the Board.
Issued: March 3, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

